Tenney, J.,
orally.—Our advice, if it were offered, would be unfavorable to the maintenance of the libel, because it is not brought in the name of the impounder. R. S. chap. 30, sect. 16. But we can only dismiss the case. It is not rightfully in this court. It was commenced in the Municipal Court, and by appeal carried into the District Court. From the judgment of that court, upon an agreed statement of facts, an appeal to this court was taken. From a judgment so rendered in a suit, appealed from a Municipal Court or justice of the peace, a further appeal does not lie. Exceptions would have been the proper course. Appeal dismissed.
The second suit was replevin of a swine which had been impounded, having been found going at large. An objection was taken to the impounder’s certificate, because it did not allege that the swine was found going at large “ without a keeper.”
The case was commenced in the Municipal Court, thence appealed to the District Court, and comes here upon an appeal taken to the judgment of the District Court, upon an agreed statement.
Tenney, J., orally,—after expressing an impression unfavorable to the defence of the suit, because of the omission, to allege that the animal was “ without a keeper,” directed,, for the reasons mentioned in the preceding case, that

the action be dismissed.